Case 1:18-cv-00538-JTN-SJB ECF No. 73, PageID.553 Filed 11/02/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 DAMIEN BANKS #504504,

                  Plaintiff,                          Case No. 1:18-cv-00538
 v.
                                                      Hon. Janet T. Neff
 GREG TORREY,
                                                      Magistrate Sally J. Berens
                  Defendant.


      PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE
      DISPOSITIVE MOTIONS AND FOR AMENDMENT OF SCHEDULING ORDER

                 Plaintiff Damien Banks (“Plaintiff”) submits this response to the motion for leave

to file dispositive motions and for amendment of scheduling order filed by Defendant Greg Torrey

(“Defendant”).

                                            Introduction

                 Defendant’s motion should be denied on the basis that (1) this Court has previously

ordered that no further dispositive motions shall be filed in this case and (2) Defendant has not

shown good cause to modify the Amended Case Management Order to allow the filing of

dispositive motions. On March 10, 2020, this Court entered an Amended Case Management Order

(“Order”) stating that all dispositive motions have been filed and resolved by Judge Janet T. Neff

and no further dispositive motions shall be filed. This Court’s Order is clear and should remain

undisturbed. Moreover, good cause does not exist to modify the existing Order because recent

discovery has not resolved all disputes of material fact in this case and judgment as a matter of law

is inappropriate. Therefore, this Court should deny Defendant’s Motion for Leave to File

Dispositive Motions and for Amendment of Scheduling Order.
Case 1:18-cv-00538-JTN-SJB ECF No. 73, PageID.554 Filed 11/02/20 Page 2 of 5




                                           Background

               Plaintiff filed this action on May 14, 2018 alleging among other things that

Defendant wrongfully retaliated against Plaintiff for filing grievances. (ECF #1). Since initiating

this action, the parties had an opportunity to engage in limited discovery. On April 22, 2019,

Plaintiff filed his motion for summary judgment. (ECF #33). On April 26, 2019, Defendant filed

his cross-motion for summary judgment. (ECF #35). On September 16, 2019, Magistrate Judge

Ellen S. Carmody issued a Report and Recommendation that recommended denying Plaintiff’s

motion for summary judgment and granting in part and denying in part Defendant’s motion for

summary judgment. (ECF #47).

               Magistrate Carmody recommended that the Court enter summary judgment in favor

of Defendant for all of Plaintiff’s claims except his retaliation claim.        In support of that

recommendation, Magistrate Carmody concluded that there remained questions of fact as to

whether Plaintiff could satisfy two of the required elements in his retaliation claim: adverse action

and causation. First, Magistrate Carmody determined that a factual dispute existed regarding

whether Defendant took adverse action against Plaintiff. In his first amended complaint, Plaintiff

alleges that Defendant took the following adverse action against him: (1) improperly terminated

Plaintiff, on two different occasions, from his prison work assignment in food service, and (2)

falsely charged Plaintiff with a misconduct violation which was subsequently dismissed. Because

a reasonable juror could find that either conduct constituted an adverse action, Magistrate Carmody

determined that there existed unresolved questions of fact regarding this element.

               Second, Magistrate Carmody determined that there existed unresolved questions of

fact regarding whether Plaintiff could establish that his engaging in constitutionally protected

conduct was a motivating factor for Defendant’s adverse action. Because Plaintiff had presented



                                                 2
Case 1:18-cv-00538-JTN-SJB ECF No. 73, PageID.555 Filed 11/02/20 Page 3 of 5




direct evidence of Defendant’s intent to terminate Plaintiff’s employment in response to the

grievances filed, Magistrate Carmody further determined there existed a dispute as to whether

Plaintiff could establish causation.

                On January 10, 2020, Judge Neff issued an Order and Opinion Approving and

Adopting Magistrate Carmody’s Report and Recommendation. (ECF #51). After Judge Neff’s

ruling, the matter was referred to this Court and Plaintiff was appointed counsel on January 27,

2020. On March 10, 2020, this Court entered an Amended Case Management and Scheduling

Order. (ECF #58). Although the Order permitted the parties to engage in discovery, the Order

stated that “further dispositive motions shall not be filed.” Id. On June 15, 2020, the discovery

deadline was extended to October 9, 2020. (ECF #61). However, despite the parties’ diligent

efforts to complete discovery within the deadline, two depositions needed to be scheduled on

October 21 and October 23 because of scheduling related issues. Discovery is now complete and

Defendant has filed a Motion for Leave to File Dispositive Motions and Amend the Scheduling

Order.

                                            Argument

I.       This Court has already determined that no further dispositive motions shall be filed.

                This Court’s Order is clear; further dispositive motions shall not be filed in this

case. Plaintiff and Defendant were given the opportunity to file dispositive motions and those

motions were resolved by Judge Neff. Therefore, Plaintiff’s retaliation claim should proceed to

jury trial.




                                                 3
Case 1:18-cv-00538-JTN-SJB ECF No. 73, PageID.556 Filed 11/02/20 Page 4 of 5




II.    Defendant has failed to demonstrate good cause to modify the Order to allow filing
       dispositive motions.

               The circumstances in this case have not meaningfully changed to justify a

modification of this Court’s Order. Defendant asserts that additional discovery of certain facts

surrounding Plaintiff’s retaliation claim has provided good cause to amend the Order to allow for

the filing of dispositive motions. Although Rule 16 permits this Court to modify a scheduling

order upon good cause shown and with judge’s consent, Defendant has not shown good cause to

modify the Order. See Fed. R. Civ. P. 16(b)(4).

               Allowing the parties to file further dispositive motions in this case is inappropriate.

Defendant asserts that recent depositions have presented additional facts that contradict Plaintiff’s

claim that Defendant wrongfully terminated him from his food service work assignment.

However, even if Defendant could successfully establish that he does not possess termination

power, there remains a dispute as to whether Defendant took adverse action when he issued a

misconduct report against Plaintiff. As addressed by Magistrate Carmody, in addition to his

termination claims, Plaintiff asserts that Defendant falsely charged Plaintiff with a misconduct

violation which was subsequently dismissed. Magistrate Carmody determined that a jury could

find that either act would constitute adverse action. In addition, there remains a dispute as to

whether the adverse action was motivated by Plaintiff filing grievances. Therefore, additional

discovery has not resolved all issues of material fact addressed in the Report and Recommendation

subsequently adopted by Judge Neff. This Court should not modify the Order to allow for the

filing of dispositive motions.




                                                  4
Case 1:18-cv-00538-JTN-SJB ECF No. 73, PageID.557 Filed 11/02/20 Page 5 of 5




                                         Conclusion

              Plaintiff respectfully requests that this Court deny Defendant’s Motion for Leave

to File Dispositive Motions and for Amendment of Scheduling Order.

                                           MILLER JOHNSON
                                           Attorneys for Plaintiff


Dated: November 2, 2020                    By: /s/ Sara E. Weskalnies
                                               D. Andrew Portinga (P55804)
                                               Sara E. Weskalnies (P84076)
                                               45 Ottawa Avenue SW, Suite 1100
                                               Grand Rapids, MI 49503
                                               (616) 831-1700
                                               portingaa@millerjohnson.com
                                               weskalniess@millerjohnson.com




                                              5

MJ_DMS 32395644v1
